Citation Nr: 0915437	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an apportionment in excess of $400.00 per 
month from the Veteran's VA compensation benefits for his 
dependent spouse and dependent child, C.S.  


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
September 1972.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The Board notes that the appellant requested hearings before 
a Decision Review Officer (DRO) and a Veterans Law Judge.  
Specifically, in January 2007, she was scheduled for a DRO 
hearing; however, on the day of her hearing, she notified VA 
that she was not able to attend her hearing and instead 
requested a Board hearing.  As such, the appellant was 
scheduled for a Board hearing in March 2008 and, upon her 
request to reschedule, March 2009, but she failed to report 
for both hearings.  Moreover, she has not requested that her 
Board hearing be rescheduled.  Therefore, the Board considers 
the appellant's requests for DRO and Board hearings to be 
withdrawn.  38 C.F.R. § 20.704(d), (e).


FINDINGS OF FACT

1.  The Veteran is in receipt of VA compensation benefits, of 
which $400.00 has been apportioned to the appellant and his 
dependent child, C.S.

2.  An additional apportionment of the Veteran's VA 
compensation benefits would cause undue hardship to him.


CONCLUSION OF LAW

The criteria for an apportionment in excess of $400.00 per 
month from the Veteran's VA compensation benefits for his 
dependent spouse and dependent child, C.S., have not been 
met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.450, 3.451, 3.453 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to 
decisions regarding how benefits are paid.  Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment 
decision involves a determination as to how existing benefits 
are paid, such as between a Veteran and his dependents in the 
case at hand.  Under the reasoning in Sims, the requirements 
of the VCAA have been met in this case.  However, while not 
specifically addressing the apportionment statute (38 
U.S.C.A. § 5307), the Court has held that the VCAA does not 
apply to claims predicated on chapter 53 of title 38 of the 
U. S. Code, which concerns special provisions relating to VA 
benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  Even so, the 
Board notes that both the appellant and the Veteran were 
advised in July 2005 and August 2005 letters, respectively, 
of the evidence and information necessary to adjudicate the 
apportionment claim as well as their and VA's respective 
duties in obtaining evidence in support of such claim.  Also, 
letters sent to both parties in December 2005 and June 2007 
requested that they provide additional, updated information 
and evidence relevant to the pending claim.  Both the Veteran 
and the appellant have submitted information regarding their 
income and expenses.  

Additionally, the Board notes that contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. 
§§ 19.100 through 19.102 and 20.500 through 20.504 are 
applicable to apportionment claims.  In this regard, the 
Board notes that both parties received notice of the October 
2005 decision awarding the appellant an apportionment, as 
well as the May 2006 statement of the case and the December 
2007 and January 2008 supplemental statements of the case.  
Therefore, neither party will be prejudiced as a result of 
the Board proceeding to the merits of the claim.

II.  Analysis

By a March 1999 rating decision, the Veteran was granted a 
100 percent rating for service-connected post-traumatic 
stress disorder, effective May 7, 1998.  His awarded 
included, as relevant, his dependent spouse (the appellant) 
and his dependent daughter, C.S.  An October 2005 decision 
awarded the appellant a special apportionment of $400.00 a 
month for her and the Veteran's dependent child, C.S., 
effective June 1, 2005.  Thereafter, on January 15, 2009, the 
date the dependent child turns 18 and is removed from the 
award, the appellant was to receive $150.00 a month.  The RO 
determined that that the appellant and Veteran are separated 
and need was demonstrated on the appellant's part.  At the 
time of the decision, the Veteran had not provided any 
financial information and, as such, it was impossible to 
determine whether a grant would result in hardship.  
Therefore, the RO granted a special apportionment for the 
additional amount the Veteran was receiving for his 
dependents, specifically, $400.00.  The appellant now appeals 
and requests that she be granted an apportionment in excess 
of the $400.00 already awarded to her.  Specifically, she 
contends that she is entitled to a greater apportionment of 
the Veteran's VA compensation benefits in order to meet her 
and their dependent child's living expenses.  The appellant 
also alleges that she has had to borrow money from her family 
in order to meet their needs.  The Veteran argues that the 
appellant and his dependent child already draw $500.00 apiece 
monthly from his Social Security Administration benefits in 
addition to the VA apportionment and, as such, the appellant 
is not entitled to additional money as such would impose a 
financial hardship upon him.

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a) (1) (ii) provides that an apportionment may be 
paid if the Veteran is not residing with his or her spouse, 
or if the Veteran's children are not residing with the 
Veteran and the Veteran is not reasonably discharging his or 
her responsibility for the spouse's or children's support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the Veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his or her dependents, and the 
apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a Veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving additional support to "dependents."  See, e.g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

The 'benefit-of-the-doubt' rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

Having considered the evidence of record and the contentions 
of both the Veteran and appellant, the Board finds that the 
evidence of record does not support an increase in the amount 
of the apportionment to the appellant.

First, as indicated previously, the Board notes that the RO 
has already determined that the appellant and Veteran are 
separated and need was demonstrated on the appellant's part.  
Therefore, the RO granted a special apportionment for the 
additional amount the Veteran was receiving for his 
dependents, specifically, $400.00 a month.  The appellant now 
appeals and requests that she be granted an apportionment in 
excess of the $400.00 already awarded to her.  Therefore, 
since this case involves a claim to an increased apportioned 
share of the Veteran's VA benefits, and the underlying 
apportionment has already been established, 38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. § 3.453, the rates of 
apportionment of disability compensation will be determined 
under 38 C.F.R. § 3.451, which takes into account the 
respective hardship of the parties.  

With regard to the appellant's financial status, in July 
2005, she indicated that she and C.S. received an approximate 
combined $1067.00 in monthly income from the Social Security 
Administration (SSA).  Their monthly expenses totaled 
approximately $1374.00, which exceeded their income by 
approximately $307.00.  As a result of the appellant's 
demonstrated financial hardship, VA granted a special 
apportionment of $400.00 in October 2005.  

In January 2006, the appellant submitted an updated financial 
status report.  She indicated that she and C.S. received an 
approximate combined $1428.00 in monthly income from SSA and 
VA.  Their monthly expenses totaled approximately $1299.00, 
which is less than their monthly income by approximately 
$129.00.  Additionally, the appellant indicated that she had 
$500.00 in cash.  In August 2007, the appellant submitted 
another financial status report.  She indicated that she and 
C.S. received an approximate combined $1460.00 in monthly 
income from SSA and VA.  Their monthly expenses totaled 
approximately $2214.00, which exceeded their income by 
approximately $754.00.  The appellant also indicated that she 
had approximately $100.00 in cash, $500.00 in checking, and 
$160.00 in savings, which covered the remainder of her 
monthly expenses.  

Pertinent to the Veteran's financial status, in November 
2005, he reported that he received approximately $2499.00 in 
monthly income from VA.  He indicated that his monthly 
expenses totaled approximately $2690.00, which exceeded his 
income by approximately $191.00.  In December 2005, the 
Veteran submitted another financial status report where he 
indicated that he and a friend, H.J., resided together.  He 
reported that H.J.'s monthly income was approximately $800.00 
and his monthly income was approximately $2400.00 from VA.  
The Veteran indicated that his monthly expenses totaled 
approximately $2820.00, which is less than their household's 
monthly income by approximately $380.00.  

As indicated previously, the governing standard is whether an 
increase in the apportionment will cause an undue hardship to 
the Veteran.  In this case, after she was awarded the special 
apportionment of $400.00, the appellant's reported monthly 
income and expenses do not demonstrate financial hardship, as 
defined by the inability to pay for the most basic needs.  On 
the other hand, VA compensation is the Veteran's sole income, 
and in light of his recurring monthly expenses, which, in 
November 2005, exceeded his income, the Board finds that an 
additional apportionment would cause undue hardship to him.  
Therefore, the appellant's claim for an increase in an 
apportionment of the Veteran's VA compensation benefits is 
denied.   38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451, 
3.452.


ORDER

An apportionment in excess of $400.00 per month from the 
Veteran's VA compensation benefits for his dependent spouse 
and dependent child, C.S., is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


